Citation Nr: 0910484	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
spondylolisthesis, L5-S1, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Waco, Texas.  

In October 2006, the Veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans 
Law Judge.  However, in a statement received by the RO in 
November 2006, the Veteran stated that he wished to withdraw 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (2008).  
Accordingly, the Board will proceed without further delay.  


FINDING OF FACT

The Veteran's spondylolisthesis of L5-S1 is productive of 
complaints of pain, and some limitation of motion and 
radiation of pain to the left lower extremity, but not 
unfavorable ankylosis of the entire thoracolumbar spine; and 
not intervertebral disc syndrome with intermittent relief 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.    


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
service-connected spondylolisthesis of L5-S1 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes 5235-5243 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to a rating in excess 
of 40 percent for his spondylolisthesis of L5-S1.  

The Board notes that in April 2008, the Veteran submitted 
additional evidence to the Board.  In March 2009, he 
submitted a waiver of RO review of this evidence.  
Accordingly, a remand for the RO to consider this evidence is 
not required.  See 38 C.F.R. § 20.1304(c) (2008).  

In February 1968, the RO granted service connection for 
spondylolisthesis of L5-S1, evaluated as 20 percent 
disabling.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  In May 2005, 
the Board increased the Veteran's evaluation to 40 percent.  
There was no appeal, and the Board's decision became final.  
See 38 U.S.C.A. § 7104(b) (West 2002).  

In January 2006, the Veteran filed a claim for an increased 
rating.  In April 2006, the RO denied the claim.  The Veteran 
has appealed.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The RO has evaluated the Veteran's disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293.  Under DC 5293, a 40 
percent rating is warranted for: favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  

In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes", whichever results in a 
higher rating.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides that an 
evaluation of 60 percent is warranted for intervertebral disc 
syndrome, with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest "prescribed by a physician" and treatment by a 
physician.  [Note 1].

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

The medical evidence for consideration consists of VA and 
non-VA reports, dated between 2005 and 2008, and a VA 
examination report, dated in April 2006.  

VA progress notes, dated between 2005 and 2006, show that the 
Veteran received a number of treatments for complaints of 
back pain, with some notations of radiation of pain to the 
left lower extremity, a history of disc bulges, and use of 
medications that included muscle relaxers.  A December 2005 
bone scan study contains an impression noting osteoporosis of 
the lumbar spine.  A January 2006 report notes a good range 
of motion in the musculoskeletal system (specific degrees of 
motion were not provided), and contains an assessment of 
chronic low back pain, and osteoporosis.  

The April 2006 VA examination report shows that the Veteran 
complained of the following: daily back pain that was almost 
constant, with radiation to the left buttocks, top of the 
left thigh, left shin area, and left foot; left leg numbness, 
which could last five to seven minutes; his back pain 
interfered with increased walking, increased sitting, or 
lying down; he had difficulty getting out of bed in the 
morning; he had four to five incapacitating episodes over the 
past year, which lasted two to five days.  

X-rays from October 2005 were noted to show grade II 
spondylolisthesis L5 and S1 with narrowed disc, anterior 
wedging of L1, and old narrowing of disc spaces L1 through L4 
consistent with degenerative disc disease.  The examination 
report notes that he did not use braces or supports, and that 
there was no other additional limitation with flare-ups or 
additional limitations with repetitive use.  

On examination, he had a normal gait, but walked and stood 
slumped forward about 20 degrees.  The lumbar spine showed 
normal curvature.  It was difficult for him to walk on his 
toes and heels.  He had forward flexion from 0 to 70 degrees, 
minus 20 degrees secondary to pain, extension from 0 to 10 
degrees, minus 20 degrees secondary to pain.  Lateral flexion 
was from 0 to 20 degrees, bilaterally, minus 10 degrees 
secondary to pain.  Lateral rotation was from 0 to 30 
degrees, bilaterally, minus 15 degrees secondary to pain.  
Active range of motion did not produce any weakness, fatigue 
or incoordination.  He had normal motor skills except for 
walking on his toes and heels, providing evidence against 
this claim.  He had good pinprick sensation, and good 
strength in the lower extremities.  There was no muscle 
spasm, and no atrophy.  The impression noted osteopenia of 
the lumbar spine, and lumbar spine grade II 
spondylolisthesis, L5 and S1, with narrowed disc, anterior 
wedging of L1, and narrowing of disc spaces at L1 through L4, 
consistent with degenerative disc disease.  

Bone scan reports from Hologic, dated in 2008, indicate that 
the Veteran has osteoporosis of the lumbar spine.  

The Board finds that a rating in excess of 40 percent is not 
warranted.  The evidence shows that the Veteran's low back 
disability is productive of complaints of pain, some 
limitation of motion, and some evidence of numbness and 
radiation of pain to the left lower extremity.  However, the 
Veteran was not found to have muscle spasms on VA 
examination, nor do the VA progress notes show findings of 
muscle spasm.  The evidence further shows that he has good 
strength in the lower extremities, with no weakness, fatigue, 
or incoordination, or additional loss of range of motion with 
repetitive movement, normal pinprick sensation, normal motor 
skills, and no muscle atrophy.  In summary, the evidence is 
insufficient to show that the Veteran's low back disability 
is productive of unfavorable ankylosis of the entire 
thoracolumbar spine, which is clearly not indicated in this 
case.  

With regard to DC 5243, there is no objective evidence of 
incapacitating episodes within the meaning of the regulation, 
see Diagnostic Code 5243, Note 1, and the evidence is 
insufficient to show that the Veteran has intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  

Finally, with regard to associated neurological 
abnormalities, the Veteran has complained radiation of pain 
to his left lower extremity, and numbness of the left lower 
extremity.  However, given the aforementioned neurological 
and strength findings for the lower extremities, the Board 
finds that neurological symptomatology warranting a 
compensable rating is not shown by the clinical evidence of 
record.  See General Rating Formula, Note 1; 38 C.F.R. § 
4.124a, DC's 8520-8730 (2008).    

The Board therefore finds that overall, the evidence does not 
show that the Veteran's low back disorder is manifested by 
symptomatology that more nearly approximates the criteria for 
an evaluation of 60 percent under DC 5243 or DC 5293, and 
that the preponderance of the evidence is against a 60 
percent evaluation.

The Board has considered the possibility of a rating in 
excess of 40 percent under other potentially applicable 
diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).    

Under DC 5285 (2008), when evaluating residuals of a fracture 
of the vertebra, a 60 percent evaluation is also assignable 
if there is no cord involvement; abnormal mobility requiring 
neck brace (jury mast).  In other cases, the disability is to 
be evaluated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  

Under 38 C.F.R. § 4.71a, 5286 (2008), a 60 percent evaluation 
is assignable for complete bony fixation (ankylosis) of the 
spine at a favorable angle.  

In this case, there is no competent evidence to show that the 
Veteran has a fracture of the vertebra resulting in abnormal 
mobility requiring neck brace (jury mast), or ankylosis of 
the lumbar spine.  The ranges of motion in the lumbar spine 
have previously been noted.  Accordingly, a rating in excess 
of 40 percent is not warranted under DC's 5285 or 5286.  

The Board also finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

In deciding the Veteran's increased rating claim, the Board 
has considered the determination in Hart v. Mansfield, 21 
Vet. App. 505 (2007), and whether the Veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's lumbar spine 
disability evaluation should be increased for any separate 
period based on the facts found during the whole appeal 
period.  The evidence of record from the day the Veteran 
filed the claim to the present supports the conclusion that 
the Veteran is not entitled to additional increased 
compensation during any time within the appeal period.  The 
Board therefore finds that the evidence is insufficient to 
show that the Veteran had a worsening of his low back 
disability such that a rating in excess of 40 percent is 
warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 
(2008).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in February 2006, the Veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The February 2006 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The Veteran was afforded sufficient 
notice in March 2007, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The VCAA notice did not discuss the criteria for an increased 
rating, thus, the VCAA duty to notify has not been satisfied 
with respect to VA's duty to notify him of the information 
and evidence necessary to substantiate the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication.  
Specifically, a review of the appellant's representative's 
submission, received in January 2007, shows that this 
submission was filed subsequent to the September 2006 
statement of the case, which listed the relevant criteria for 
an increased rating.  The January 2007 submission discussed 
the medical findings, as well as some of the criteria for an 
increased rating.  In a statement, received in April 2006, 
the Veteran stated that he had no additional evidence to 
submit.  However, in April 2008, additional medical evidence 
was submitted.  The Veteran was afforded the opportunity for 
a hearing, and initially accepted, however, he later withdrew 
his request for hearing.  These actions by the Veteran and 
his representative indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process.  As both actual knowledge of the 
Veteran's procedural rights, and the evidence necessary to 
substantiate the claim, have been demonstrated and he, or 
those acting on his behalf, have had a meaningful opportunity 
to participate in the development of his claim, the Board 
finds that no prejudice to the Veteran will result from 
proceeding with adjudication without additional notice or 
process.  Furthermore, as discussed below, it appears that VA 
has obtained all relevant evidence.  Id.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the appellant's claims file.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  The Veteran has been afforded an 
examination.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


